DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 11/08/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   
                                                      
                                  Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

           This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an indoor unit” in claims 1, 10 and 17, “a blower control unit” in claims 1, 10 and 17 and “an outdoor unit” in claim 17.

           Claim limitation “an indoor unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “an indoor” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
           Claim limitation “a blower control unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “a blower control” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “an outdoor unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “an outdoor” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 10 and 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

An indoor unit treated as meaning includes a coil and a blower that includes a motor. See par. 4.
A blower control unit treated as meaning includes a controller and a sensor communicably coupled to the controller. See par. 3.
An outdoor unit treated as meaning include a compressor, a coil, etc. See par. 36.
          If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
 
        
                                       Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the phrase “wherein the second sensor is configured to sense the air inside the indoor unit” renders the claim indefinite because it is unclear what the sensor senses. Is it the second sensor to sense the air temperature inside the indoor unit or to sense the refrigerant leakage inside the indoor unit? For examination purpose, the limitation is being considered as – “to sense the air temperature inside the indoor unit” --.
                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitaka et al. (US 2013/0098576) in view of Yutaka (JP2001-336841, see attached translation).
In regards to claim 1, Fujitaka discloses an air mover system (air-blowing means 14 is composed of a fan such as a cross-flow fan and a turbofan, and a motor) for use in an indoor unit of a heating, ventilation, and air conditioning (HVAC) system (air conditioner 10), the air mover system comprising: a blower (air-blowing means 14) comprising a motor (refer to par. 63); and a blower control unit (air-blowing control means 17c, wind direction-changing blade drive motor 15 and wind-direction control means 17d) configured to control operations of the motor, the blower control unit (17c/17d/15) comprising: a controller (control means 17); and 
          a sensor (refrigerant leakage detecting means 13 is being considered as a sensor) communicably coupled to the controller (17), wherein the sensor (13) is configured to sense air inside the indoor unit (10) and to provide sensor information to the controller (17) and wherein the controller (17) is configured to determine whether a refrigerant is present in the air based on the sensor information (refer to pars. 65, 46) and to control the blower (refer to par. 122).  

         Yutaka teaches an air conditioner (refer to Fig. 19), wherein the controller (air conditioner control means 14) configured to control the blower (fan 13) to move the air out of the indoor unit in response to determining that the refrigerant is present in the air (via indoor refrigerant leakage sensor 12), (refer to par. 64). 
           Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air mover system of Fujitaka to configure the controller to control the blower to move the air out of the indoor unit in response to determining that the refrigerant is present in the air in view of the teachings of Yutaka in order to reliably prevent the formation of a combustible region in the room due to the leaked refrigerant (refer to par. 89).
In regards to claim 6, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Fujitaka discloses wherein the sensor (13) is configured to sense the air for the refrigerant (refer to abstract, wherein the refrigerant leakage detecting means 13 detects refrigerant leakage).  
In regards to claim 7, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Fujitaka discloses wherein the sensor (13) is configured to sense the air for an element indicative of whether the refrigerant is present in the air and wherein the element is different from the refrigerant (refer to abstract, wherein the refrigerant leakage detecting means 13 detects refrigerant leakage).  
In regards to claim 8, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Fujitaka discloses wherein the blower control unit (17c) is configured to provide a notification in response to determining that the refrigerant is present in the air (refer to par. 47, wherein refrigerant leakage alarm means 11 gives an alarm by means of sound and/or light; par. 67).  
In regards to claim 10, Fujitaka discloses an indoor unit of a heating, ventilation, and air conditioning (HVAC) system (air conditioner 10, Fig. 1), the indoor unit comprising: a coil (indoor heat exchanger is being considered as a coil of indoor heat exchanger; par. 38); a blower (air-blowing means 14) comprising a motor (a motor which drives the fan), wherein the blower draws in or pushes air past the coil during a cooling operation of the HVAC system; and a blower control unit (air-blowing control means 17c, wind direction-changing blade drive motor 15 and wind-direction control means 17d) configured to control operations of the motor, the blower control unit (17c) comprising a controller (control means 17) and a sensor (refrigerant leakage detecting means 13 is being considered as a sensor) communicably coupled to the controller (17), 
         wherein the sensor (13) is configured to sense air inside the indoor unit (10) and to provide sensor (13) information to the controller (17) and wherein the controller is configured to determine whether a refrigerant is present in the air based on the sensor (13) information (refer to par. 63, wherein refrigerant leakage detecting means 13 which detects refrigerant leakage).   

          Yutaka teaches an air conditioner (refer to Fig. 19), wherein the controller (air conditioner control means 14) configured to determine whether a refrigerant is present in the air based on the sensor (12) information and to control the blower (fan 13) to move the air out (via discharge mechanism 15) of the indoor unit (refer to par. 64). 
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the indoor unit of Fujitaka to configure the controller to control the blower to move the air out of the indoor unit in response to determining that the refrigerant is present in the air in view of the teachings of Yutaka in order to reliably prevent the formation of a combustible region in the room due to the leaked refrigerant (refer to par. 89).
In regards to claim 14, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 10. Further, Fujitaka discloses wherein the sensor (13) is configured to sense the air for the refrigerant (refer to par. 63, wherein refrigerant leakage detecting means 13 which detects refrigerant leakage).  
In regards to claim 15, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 10. Further, Fujitaka discloses The indoor unit of Claim 10, wherein the blower control unit (17c) is configured to provide a notification in response to determining that the refrigerant is present in the air (refer to par. 47, wherein refrigerant leakage alarm means 11 gives an alarm by means of sound and/or light; par. 67).  
In regards to claim 16, Fujitaka meets the claim limitations as disclosed in the rejection of claim 10. Further, Fujitaka discloses further comprising a second sensor (temperature distribution detecting means 12) located proximal (near) to the coil (indoor heat exchanger; par. 60), wherein the second sensor (12) is configured to sense the air inside the indoor unit (air temperature of room 1; pars. 60 and 64) and to send second sensor information to the controller (17) wirelessly or via a wired connection (through wireless signal; refer to par. 64).  
In regards to claim 17, Fujitaka discloses a heating, ventilation, and air conditioning (HVAC) system (air conditioner 10, Fig. 1), comprising: an outdoor unit; and an indoor unit fluidly coupled to the outdoor unit, wherein the indoor unit comprises: a coil (indoor heat exchanger is being considered as a coil of indoor heat exchanger; par. 38); a blower (air-blowing means 14) comprising a motor, wherein the blower (14) draws in or pushes air past the coil during a cooling operation of the HVAC system; and a blower control unit (air-blowing control means 17c, wind direction-changing blade drive motor 15 and wind-direction control means 17d) configured to control operations of the motor, the blower control unit (17c/17d/15) comprising a controller (17) and a sensor (13) communicably coupled to the controller (17), 
           wherein the sensor is configured to sense air inside the indoor unit and to provide sensor information to the controller and wherein the controller (17) is configured to determine whether a refrigerant is present in the air based on the sensor (13) (refer to par. 63, wherein refrigerant leakage detecting means 13 which detects refrigerant leakage).  
          Fujitaka does not explicitly teaches the controller configured to determine whether a refrigerant is present in the air based on the sensor information and to control the blower to move the air out of the indoor unit. 
          Yutaka teaches an air conditioner (refer to Fig. 19), wherein the controller (air conditioner control means 14) configured to determine whether a refrigerant is present in the air based on the sensor (12) information and to control the blower (fan 13) to move the air out (via discharge mechanism 15) of the indoor unit (refer to par. 64). 
           Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the HVAC system of Fujitaka to configure the controller to control the blower to move the air out of the indoor unit in response to determining that the refrigerant is present in the air in view of the teachings of Yutaka in order to reliably prevent the formation of a combustible region in the room due to the leaked refrigerant (refer to par. 89).
In regards to claim 20, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 17. Further, Fujitaka discloses wherein the blower control unit (17c) is configured to provide a notification in response to determining that the refrigerant is present in the air (refer to par. 47, wherein refrigerant leakage alarm means 11 gives an alarm by means of sound and/or light; par. 67).  


Claims 2, 5, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitaka et al. (US 2013/0098576) in view of Yutaka (JP2001-336841, see attached translation), further in view of Tanabe (US 4,295,028).
In regards to claim 2, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the blower control unit is configured to control the motor such that the blower moves the air in a direction toward the sensor for the sensor to sense the air. 
         Tanabe teaches a blower fan (26) is provided to cool the magnetron (14), (refer to Fig. 1), wherein the blower control unit (60) is configured to control the motor (20) such that the blower moves the air in a direction toward the sensor (34) for the sensor to sense the air (refer to col.4, lines 2-6). 
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air mover system of Fujitaka to configure the blower control unit to control the motor such that the blower moves the air in a direction toward the sensor for the sensor to sense the air in view of the teachings of Tanabe in order to ensure a reliable accurate detection operation of the gas sensor, and minimizes the power consumption (refer to col.4, lines 2-6).
In regards to claim 5, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach wherein the blower control unit is configured to control the motor such that the blower moves the air toward the sensor periodically for the sensor to sense the air.  
         Tanabe teaches a blower fan (26) is provided to cool the magnetron (14), (refer to Fig. 1), wherein the blower control unit (60) is configured to control the motor (20) such (26) moves the air toward the sensor (34) periodically (intermittently energized) for the sensor to sense the air (refer to col.4, lines 2-6).  
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air mover system of Fujitaka to configure the blower control unit to control the motor such that the blower moves the air toward the sensor periodically for the sensor to sense the air in view of the teachings of Tanabe in order to ensure a reliable accurate detection operation of the gas sensor, and minimizes the power consumption (refer to col.4, lines 2-6).
In regards to claim 11, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 10, but fails to explicitly teach wherein the blower control unit is configured to control the motor such that the blower moves the air in a direction toward the sensor for the sensor to sense the air.  
         Tanabe teaches a blower fan (26) is provided to cool the magnetron (14), (refer to Fig. 1), wherein the blower control unit (60) is configured to control the motor (20) such that the blower moves the air in a direction toward the sensor (34) for the sensor to sense the air (refer to col.4, lines 2-6). 
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the indoor unit of Fujitaka to configure the blower control unit to control the motor such that the blower moves the air in a direction toward the sensor for the sensor to sense the air in view of the teachings of Tanabe in order to ensure a reliable accurate detection operation of the gas sensor, and minimizes the power consumption (refer to col.4, lines 2-6).
In regards to claim 13, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 11, but fails to explicitly teach wherein the blower control unit is configured to control the motor such that the blower moves the air toward the sensor periodically for the sensor to sense the air.  
          Tanabe teaches a blower fan (26) is provided to cool the magnetron (14), (refer to Fig. 1), wherein the blower control unit (60) is configured to control the motor (20) such that the blower (26) moves the air toward the sensor (34) periodically (intermittently energized) for the sensor to sense the air (refer to col.4, lines 2-6).
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the indoor unit of Fujitaka to configure the blower control unit is configured to control the motor such that the blower moves the air toward the sensor periodically for the sensor to sense the air in view of the teachings of Tanabe in order to ensure a reliable accurate detection operation of the gas sensor, and minimizes the power consumption (refer to col.4, lines 2-6).
In regards to claim 18, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 17, but fails to explicitly teach wherein the blower control unit is configured to control the motor such that the blower moves the air in a direction toward the sensor for the sensor to sense the air.  
          Tanabe teaches a blower fan (26) is provided to cool the magnetron (14), (refer to Fig. 1), wherein the blower control unit (60) is configured to control the motor (20) such that the blower (26) moves the air toward the sensor (34) for the sensor to sense the air (refer to col.4, lines 2-6).
(refer to col.4, lines 2-6).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitaka et al. (US 2013/0098576) in view of Yutaka (JP2001-336841, see attached translation) and Tanabe (US 4295028), further in view of Hiroshi (JP 2002-115939, see attached translation).
In regards to claim 3, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach wherein the direction toward the sensor is an opposite from a direction of air flow during heating or cooling operations.
      Hiroshi teaches a heat pump system having an indoor unit (1), (refer to Figs. 4-5), wherein the direction toward the sensor (5) is an opposite from a direction of air flow during heating or cooling operations (normal operation), (refer to pars. 10 and 26).
        Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air mover system of Fujitaka to configure the direction toward the sensor to be an opposite from a direction of air flow during heating or cooling operations in view of the teachings of Hiroshi in order to control the refrigerant discharge damper (refer to par. 10).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitaka et al. (US 2013/0098576) in view of Yutaka (JP2001-336841, see attached translation), further in view of Miller et al. (US 2016/0370809).   
In regards to claim 9, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the controller and the sensor are at attached to a circuit board.  
        Miller teaches an HVAC system (pars. 2 and 19) wherein the controller and the sensor (flow sensor) are at attached to a circuit board (refer to par. 33).
       Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air mover system of Fujitaka to configure the controller and the sensor are at attached to a circuit board in view of the teachings of Miller in order to determine whether the system has a fluid leak (refer to par. 34).


Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitaka et al. (US 2013/0098576) in view of Yutaka (JP2001-336841, see attached translation) and Tanabe (US 4,295,028), further in view of Goel et al. (US 2020/0124305).
In regards to claim 4, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach wherein the blower control unit is configured to control a speed of the motor such that, during a sensing time period, the blower moves the air toward the sensor at a slower flow rate than a flow rate of the air during cooling or heating operations of the indoor unit.  
(refer to Fig. 1) wherein the blower control unit (controller 110) is configured to control a speed of the motor (motor 115) such that, during a sensing time period (during detecting), the blower (blower 110) moves the air toward the sensor (160) at a slower flow rate (minimum air flowrate) than a flow rate of the air during cooling or heating operations of the indoor unit (refer to pars. 16, 21 and 29).
        Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air mover system of Fujitaka to configure the blower control unit is configured to control a speed of the motor such that, during a sensing time period, the blower moves the air toward the sensor at a slower flow rate than a flow rate of the air during cooling or heating operations of the indoor unit in view of the teachings of Goel in order to mitigate the risk of fire/flame in the event that a refrigerant leak occurs (refer to par. 16).
In regards to claim 12, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 11, but fails to explicitly wherein the blower control unit is configured to control a speed of the motor such that, during a sensing time period, the blower moves the air toward the sensor at a slower flow rate than a flow rate of the air during cooling or heating operations.  
           Goel teaches a heating, ventilation, and air conditioning system (refer to Fig. 1) wherein the blower control unit (controller 110) is configured to control a speed of the motor (motor 115) such that, during a sensing time period (during detecting), the blower (blower 110) moves the air toward the sensor (160) at a slower flow rate (minimum air flowrate) than a flow rate of the air during cooling or heating operations (refer to pars. 16, 21 and 29).
          Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the indoor unit of Fujitaka to configure the blower control unit is configured to control a speed of the motor such that, during a sensing time period, the blower moves the air toward the sensor at a slower flow rate than a flow rate of the air during cooling or heating operations in view of the teachings of Goel in order to mitigate the risk of fire/flame in the event that a refrigerant leak occurs (refer to par. 16).
In regards to claim 19, Fujitaka as modified meets the claim limitations as disclosed in the rejection of claim 18, but fails to explicitly wherein the blower control unit is configured to control a speed of the motor such that, during a sensing time period, the blower moves the air toward the sensor at a slower flow rate than a flow rate of the air during cooling or heating operations of the indoor unit.  
           Goel teaches a heating, ventilation, and air conditioning system (refer to Fig. 1) wherein the blower control unit (controller 110) is configured to control a speed of the motor (motor 115) such that, during a sensing time period (during detecting), the blower (blower 110) moves the air toward the sensor (160) at a slower flow rate (minimum air flowrate) than a flow rate of the air during cooling or heating operations of the indoor unit (refer to pars. 16, 21 and 29).
        Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the HVAC system of Fujitaka to configure the blower control unit is configured to control a speed of the motor such that, (refer to par. 16).
   
                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763